Case 19-40076-bem   Doc 11   Filed 01/30/19 Entered 01/30/19 10:59:12   Desc Main
                             Document     Page 1 of 7
Case 19-40076-bem   Doc 11   Filed 01/30/19 Entered 01/30/19 10:59:12   Desc Main
                             Document     Page 2 of 7
Case 19-40076-bem   Doc 11   Filed 01/30/19 Entered 01/30/19 10:59:12   Desc Main
                             Document     Page 3 of 7
Case 19-40076-bem   Doc 11   Filed 01/30/19 Entered 01/30/19 10:59:12   Desc Main
                             Document     Page 4 of 7
Case 19-40076-bem   Doc 11   Filed 01/30/19 Entered 01/30/19 10:59:12   Desc Main
                             Document     Page 5 of 7
Case 19-40076-bem   Doc 11   Filed 01/30/19 Entered 01/30/19 10:59:12   Desc Main
                             Document     Page 6 of 7
Case 19-40076-bem   Doc 11   Filed 01/30/19 Entered 01/30/19 10:59:12   Desc Main
                             Document     Page 7 of 7
